     Case 4:19-cr-02162-JGZ-EJM Document 97 Filed 04/09/21 Page 1 of 2



 1   PAUL ANTHONY MARTIN
     Acting United States Attorney
 2   District of Arizona
     BEVERLY K. ANDERSON
 3   Arizona State Bar No. 010547
     NICOLE P. SAVEL
 4   Arizona State Bar No. 015958
     Assistant U.S. Attorneys
 5   United States Courthouse
     405 W. Congress Street, Suite 4800
 6   Tucson, Arizona 85701
     Telephone: 520-620-7300
 7   Email: Bev.Anderson@usdoj.gov
     Email: Nicole.Savel@usdoj.gov
 8
 9   ALICIA H. COOK
     DANIELLE S. ROSBOROUGH
10   Trial Attorneys
     Counterterrorism Section
11   National Security Division
     Department of Justice
12   950 Pennsylvania Ave., NW
     Washington, DC 20530
13   Telephone: 202-514-0110
     Email: Alicia.Cook2@usdoj.gov
14   Email: Danielle.Rosborough@usdoj.gov
     Attorneys for Plaintiff
15
                          IN THE UNITED STATES DISTRICT COURT
16
                                FOR THE DISTRICT OF ARIZONA
17
18   United States of America,                            CR 19-02162-TUC-JGZ (EJM)
19                           Plaintiff,
                                                        NOTICE OF CONFESSIONS,
20            vs.                                     ADMISSIONS AND STATEMENTS
                                                     PURSUANT TO LOCAL RULE 16.1(a)
21
     Ahmed Mahad Mohamed, et al.,
22
                            Defendant.
23
24          Notice is hereby given, pursuant to LRCrim 16.1(a), that all confessions, admissions
25   and statements provided in government disclosure may be introduced into evidence by the
26   government at the trial in this matter.
27
28   /// /// ///
     Case 4:19-cr-02162-JGZ-EJM Document 97 Filed 04/09/21 Page 2 of 2




 1   See United States v. Hall, 742 F.2d 1153, 1156 (9th Cir. 1984); United States v. Long, 455
 2   F.2d 962, 963 (9th Cir. 1972).
 3         Respectfully submitted this 9th day of April 2021.
 4
                                              PAUL ANTHONY MARTIN
 5                                            Acting United States Attorney
                                              District of Arizona
 6
                                              s/Beverly K. Anderson
 7
                                              BEVERLY K. ANDERSON
 8                                            Assistant U.S. Attorney
 9
     Copy of the foregoing served electronically or by
10   other means this_9th_day of April 2021, to:
11   Thomas Scott Hartzell, Esq.
     Bradley King Roach, Esq.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
